Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered April 3, 2014, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted in this action where plaintiff was injured when, while attempting to walk under the horizontal metal post of a sidewalk bridge, her head struck the post. The record does not present a triable issue of fact as to whether the placement of the dumpster created a dangerous condition.
We have considered plaintiff’s remaining arguments and find them unavailing.
Concur — Mazzarelli, J.P., Sweeny, Acosta, Clark and Kapnick, JJ.